De GIULIO, Senior Judge
dissenting:
I dissent for several reasons. I do not believe there is error in this case.1 The majority is too quick to set aside the convening authority’s action.2 Apparently, my brothers would require an order or writing in the record of trial which would designate the Staff Judge Advocate of the 3d Infantry Division, Colonel Beardall,3 as the Staff Judge Advocate for the Berlin Brigade in this case. There is no doubt that such a writing would make the matter perfectly clear. After the decision of the majority in this case, a writing assigning an officer as the staff judge advocate is probably required. It seems to me that this is a “first” in this area of the law. If this court is to apply that rule, it should be applied in every case; i.e., there should be an order or some writing in the record of trial which designates to that position the person who purports to act as a staff judge advocate or a legal officer. Otherwise, there would be no proof that the Manual provision was followed.
In the several thousand cases I have reviewed since I have been an appellate judge, I have yet to find one order or writing designating the person who prepares the recommendation as the staff judge advocate for that particular convening authority. This court routinely affirms those cases without further inquiry. I suggest the reason is that regularity is presumed unless there is evidence to the contrary.
In this case, the convening authority took action after receiving the staff judge advocate’s recommendation. I am sure he had been told that there was a reason that some other lawyer was providing him the required advice on this matter. As with most general officers, he relied on the member of his staff with expertise in the area to get the job done. Colonel Beardall was a staff judge advocate of a neighboring jurisdiction. He was asked to prepare a recommendation for this convening authority. He did so. The convening authority, if normal practice is followed, had the recommendation before him when he signed the action. He knew who was act*765ing as his staff judge advocate for this case. My brother judges elect to ignore these practicalities. Under these circumstances, this court should presume regularity. See United States v. Moschella, 20 U.S.C.M.A. 543, 546, 43 C.M.R. 383, 386 (1971) (absent a contrary indication, authority to sign may be presumed); United States v. Masusock, 1 U.S.C.M.A. 32, 35, 1 C.M.R. 32, 35 (1951) (absent evidence to the contrary, it is presumed that Army officials carry out their administrative duties properly); United States v. Andrews, 1 C.M.R. 162 (A.B.R.1951) (presumption of regularity in the conduct of government affairs and it may be presumed that an officer signing a document acted within his authority). There is no evidence of failure to comply with R.C.M. 1106(c)(1)(A).
Even assuming error, the Regional Defense Counsel, acting on behalf of the appellant, suggested that the Staff Judge Advocate of the 3d Infantry Division prepare the recommendation. There is some indication in an appellate exhibit before us that the defense considered him to be more favorable to them than other staff judge advocates in the area. Having received what defense counsel requested on behalf of appellant, he should not now be heard to complain. See United States v. Klinko, 36 M.J. 840, 844 (A.C.M.R.1993).
It is noted that appellant did not object to Colonel Beardall’s preparation of the recommendation. Failure to object to the recommendation waives the issue. R.C.M. 1106(f)(6); United States v. Martinsmith, 37 M.J. 665, 666 (A.C.M.R.1993); cf. United States v. Yates, 28 M.J. 60, 61 (C.M.A.1989) (belated assertion questioning who could convene the court speculative); United States v. Jette, 25 M.J. 16, 19 (C.M.A.1987) (Everett, C.J., concurring) (omissions in documentation and noncompliance with procedures which initially went unnoticed should not vitiate action taken in good faith).
The majority correctly relies upon United States v. Kema, 10 U.S.C.M.A. 272, 27 C.M.R. 346 (1959) and United States v. Reed, 19 M.J. 764 (A.C.M.R.1984) petition denied, 21 M.J. 27 (C.M.A.1985), for the proposition that it was error for someone other than the staff judge advocate to prepare the post-trial review. In Kema an assistant prepared and signed the review, and the staff judge advocate concurred. In Reed, another officer signed “for” the staff judge advocate. Although relying on the parts of those cases which find error, the majority ignores the fact that the error in both cases was tested for prejudice, and no harm was found to the appellant in either case. See Kema, 27 C.M.R. at 275; Reed, 19 M.J. at 766. Further, they fail to note that in Simpson the court assumed error, tested for prejudice, and found none.4
In this case, even assuming error, the error must be tested for prejudice. Here, the officer who signed the post-trial recommendation was a staff judge advocate. His recommendation meets the purpose and all the requirements of R.C.M. 1106(d). My brother judges ignore this requirement. They truly put form over substance. I find no prejudice to appellant. Consequently, I would not set aside the convening authority’s action and would not return the case for a new recommendation and action.

. The majority cites United States v. Simpson, 33 M.J. 1063 (A.C.M.R.1991) to support the position that there is error in this case. That part of Simpson is obiter dictum. The majority opinion also cites United States v. Reilly, 36 M.J. 887 (N.M.C.M.R.1993). Reilly relies on the obiter dicta in the Simpson case.


. The author of the lead opinion apparently believes I take issue with the disqualification of the original staff judge advocate. I do not. My application of the presumption of regularity applies to Colonel Beardall’s recommendation. I believe you must presume that he was properly designated. I wonder which stationery the officer is expected to use? To me, the use of the 3d Infantry Division letterhead stationery does not destroy the presumption because it is addressed to the convening authority, the Commander of the Berlin Brigade. Relying on the fact that the recommendation was prepared on 3d Infantry Division stationery in an attempt to destroy the presumption of regularity, illustrates the imaginary thread from which hangs the majority opinion.


. Colonel Beardall’s replacement signed an addendum to the recommendation.


. I fail to understand the lead opinion's reference to Gray and its progeny. Both Reed and Simpson were decided after Gray. Both test for prejudice. As I understand the application of precedent, Reed and Simpson are controlling in this respect. Further, in Gray, the staff judge advocate was not disqualified to act. Gray simply is not the father of Reed and Simpson.